Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the information supporting the search warrant was stale merely because it was acquired 12 and 13 days before the issuance of the warrant (see, People v Bryan, 191 AD2d 1029; People v Clarke, 173 AD2d 550). The search warrant application provided the issuing Magistrate with information sufficient to support a reasonable belief that evidence of illegal drug activity would be present at the time and place of the search (see, People v Bigelow, 66 NY2d 417; 423; People v Bryan, supra; People v St. Louis, 177 AD2d 882, 885, lv denied 79 NY2d 953).
Defendant’s sentence is neither harsh nor excessive. (Appeal from Judgment of Ontario County Court, Harvey, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present— Callahan, J. P., Green, Pine, Fallon and Davis, JJ.